Judgment of conviction by a city magistrate, sitting as a Court of Special Sessions, modified by reducing the sentence to the period already served, and as so modified unanimously affirmed. The trial court was without power to grant the motion of defendant to withdraw the plea of guilt and substitute a plea of not guilty after judgment imposing sentence. However, since the court imposed sentence without having an investigation made during the course of which it might have been apprised of the misapprehension, and confusion of the defendant and of facts casting reasonable doubt upon his guilt and having those matters reflect themselves in the sentence, this court deems that the interests of substantial justice will be served by modifying the sentence, although ordinarily it would not disturb the sentence imposed,, which was not excessive if there were no doubt as to the guilt of the defendant. Appeal from order dismissed, without ocsts. Present — Lazansky, P. J., Young, Carswell, Scudder and Tompldns, JJ.